Dismissed and Opinion filed May 22, 2003








Dismissed and Opinion filed May 22, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00468-CR
____________
 
SANFORD ALDEN SUTFIN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 180th District Court
Harris County, Texas
Trial
Court Cause No. 669,751
 

 
M
E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of the offense
of indecency with a child and sentenced to ten years in prison on August 13,
1993.  No motion for new trial was
filed.  Appellant=s notice of appeal was not filed
until March 31, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal that complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed May 22, 2003.
Panel consists of Justices Yates,
Hudson and Frost.
Do Not Publish C Tex. R.
App. P. 47.2(b).